United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3210
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Mark Edward Echols,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 3, 2010
                                Filed: June 15, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal, Mark Echols challenges the 80-month prison
sentence that the district court1 imposed after he pleaded guilty to conspiring to
distribute 5 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B), and 846. His counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the court erred in calculating drug quantity, assessing a
dangerous-weapon enhancement, and assigning two criminal history points to a prior
sentence. In a pro se supplemental brief, Echols joins counsel in challenging the

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
dangerous-weapon enhancement and the criminal history points. He also argues that
counsel rendered ineffective assistance at sentencing. We affirm.

       At the sentencing hearing, defense counsel withdrew Echols’s objections to the
presentence report’s drug-quantity calculations, dangerous-weapon enhancement, and
assignment of criminal history points. He therefore waived our consideration of those
issues. See United States v. Burnette, 518 F.3d 942, 946 (8th Cir. 2008) (on appeal,
defendant waives issues raised in withdrawn objections to presentence report). We
also conclude that Echols should raise his ineffective-assistance argument in 28
U.S.C. § 2255 proceedings. See United States v. Ramirez-Hernandez, 449 F.3d 824,
827 (8th Cir. 2006).

     Finally, having reviewed the record under Penson v. Ohio, 388 U.S. 75 (1988),
we have found no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we deny Echols’s motion for new appointed counsel.
                      ______________________________




                                         -2-